uniform issue list aug slt fp rat legend bank a ira x amount b bank c dear this is in response to correspondence dated date as supplemented by correspondence dated june and date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code under penalty of perjury you have submitted the following facts and representations in support of the ruling requested you sold your house and intended to move into a new house in another town which was approximately an hour and a half drive from your old house on or about date you received a distribution from your individual_retirement_arrangement ira ira x which was maintained in bank a the amount of the distribution was amount b your intent was to roll over the ira x distribution into another ira maintained at a bank closer to your new house on date you went to bank c with the purpose of establishing an ira and rolling over amount b into that ira on the distribution check which you received from ira x you wrote to retirement account bank c there was no information printed on the check which indicated that the funds were distributed from an ira when you left bank c you thought that you had rolled over your ira x distribution into further action was necessary when your income taxes for a prepared your tax preparer informed you that amount b had not been rolled over into an ira you discovered that amount b was being held in a passbook savings account with bank c during the time that amount b was held in the savings account no amounts were withdrawn or used for any purposes you are years old and were under stress from er ira and that no page your impending move in addition you suffered from knee pain and sciatica and wear a hearing aid based on the facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page 2uv944038l you are years old and during the 60-day rollover period were under stress from your impending move in addition you suffered from knee pain and sciatica and wear a hearing aid your intent was to roll over the ira x distribution into another ira maintained at bank c which was closer to your new house to this end you wrote to retirement account bank c on the distribution check from bank a in your meeting with the bank c representative you thought that you had accomplished a rollover to an ira and you believed that the notation on your check was sufficient to convey said intent to the bank c representative when your tax returns were prepared you were informed that amount b was not rolled over into an ira with bank c you discovered that amount b was being held in a passbook savings account with bank c during the time that amount b was held in the savings account no amounts were withdrawn or used for any purposes therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b you are granted a period of days from the issuance of this ruling letter to contribute amount b into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount b will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira ‘pursuant to code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent at d sincerely yours if you wish to inquire about this ruling please contact not a toll-free number please address all correspondence to deleted copy of ruling letter notice of intention to disclose employee_plans tethnical group enclosures
